Citation Nr: 0835406	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service between October 1967 and 
October 1970. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

The evidence of record shows that the veteran's currently 
diagnosed PTSD is due to stressful events that he as likely 
as not experienced during his service in the Republic of 
Vietnam, including incidents that equate to combat with the 
enemy during the Tet Counteroffensive.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be 
established for disability resulting from personal injury or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d). Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

The veteran is clearly diagnosed with PTSD. See November 2000 
statement from Pensacola Vet Center, and January 2005 VA 
examination report. The VA examiner particularly described 
the veteran's symptoms such that Board accepts this diagnosis 
as being in accordance with the DSM-IV.  With the diagnosis 
established, the remaining elements required to establish 
service connection are one or more verified in-service 
stressors, and a medical link between the verified 
stressor(s) and the diagnosed PTSD.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy." See Gaines v. West, 11 Vet. App. 
353, 359 (1998); see also West v. Brown, 7 Vet. App. 70, 76 
(1994). The Board is required to "make specific findings of 
fact as to whether or not the claimed stressor is related to 
such combat." Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. VAOPGCPREC 12-99 
(October 18, 1999); Gaines, 11 Vet. App. 353. Here, the 
veteran contends that he was engaged in combat with the enemy 
during his tour in Vietnam. In his April 2001 stressor 
statement, the veteran indicated that he was assigned to 
Company B, 121st Signal Battalion, 1st Infantry Division, in 
the Republic of Vietnam between May 1968 and April 1969.  He 
reported that they were in Dion, and he worked in the field 
supporting radio communications for the 1st Infantry 
Division, as well as guarding the perimeter of the base camp.  
He stated that in March or April 1969 he was in the field 
with two other members of his company relaying communications 
for the 1st Infantry Division when his position was "hit in 
a rock/mortar attack," in which the two other service 
members were injured and all of them had to hide in a bunker 
until the attack was over.  He also noted driving through 
areas that were hit and observing "burning APCS, bodies, 
etc."

The veteran's lay testimony, alone, is not sufficient to 
establish that he engaged in personal combat with the enemy; 
that factor must be established by objective, competent, and 
factual evidence of record. VAOPGCPREC 12-99, p. 4 
(October 18, 1999); Gaines, 11 Vet. App. 353.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from May 1968 to May 1969, but do 
not show objective evidence of combat (Combat Infantry Badge, 
Purple Heart Medal, award or commendation for valor, etc.). 
His engagement in combat, however, is not necessarily 
determined simply by reference to the existence or 
nonexistence of certain awards or military occupational 
specialties (MOSs). Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The records do confirm the while he was in Vietnam, 
he was associated with the signal battalion that he stated, 
was part of the Vietnam TET Counteroffensive, and his 
Military Occupational Specialty (MOS) was a radio relay 
operator and switchboard operator.

The Board also notes that in a claim filed immediately 
following his discharge from service, the veteran stated that 
he was hit in the chest with a lump of clay thrown up by a 
mortar shell in Vietnam.  See January 1971 claim.  It was not 
at all necessary to establish combat status for this 1971 
claim, and it was nearly thirty years prior to the PTSD 
claim.  There is no reason to question the credibility of 
this statement or to regard it as self-serving to the 
establishment of his combat status.  The Board regards it as 
credible evidence of the mortar attack noted in the veteran's 
stressor statement.

In this case, the Board finds the veteran's available records 
to be consistent with the stressful experiences described by 
him as being stressors. His service personnel records show 
that he was involved in phases IV and V of the Tet 
Counteroffensive. He served in Vietnam with Company B, 121st 
Signal Battalion, 1st Infantry Division. Statements made 
close in time with service also seem to confirm the incidents 
described in his stressor statement.  The confirmation of the 
veteran's unit via his service personnel records, along with 
1971 statement and the consistent statements in his April 
2001 stressor statement can be accepted as objective 
confirmation of his personal engagement in combat. The 
veteran's is credible and the overall record shows that the 
veteran as likely as not was subjected to his identified 
stressors in service. 

The Board notes that it twice remanded this matter for 
official research and confirmation of the veteran's claimed 
stressors with the U.S. Army and Joint Services Records 
Research Center (USAJSRRC). However, both remands ended with 
findings that not enough information was provided to USAJSRRC 
for a search.  In particular, specific dates within 60 days, 
as well as unit designation were requested by USAJSRRC in 
June 2001 and May 2007.  It is entirely unclear to the Board 
why this information was not provided by the RO, as the dates 
the veteran specified in his April 2001 stressor statement 
were narrowed down to "March or April 1969" (within 60 
days), and his unit is clearly evident in the record.  The 
Board cannot fathom a reason why this information was not 
provided when requested in June 2001 and May 2007.  However, 
the Board finds that a third remand to address noncompliance 
by the RO is not necessary as it appears that a continued 
search would yield no fruit.  The evidence of record alone is 
deemed enough to establish the veteran's likely involvement 
in combat-like events that would be significantly stressful. 
The record contains service records and other corroborative 
evidence that tends to substantiate the veteran's statement 
as to the occurrence of the claimed stressors. See West 
(Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.

Under these circumstances, the Board concludes that the 
veteran has a diagnosis of PTSD that as likely as not is due 
to stressful events during his service in the Republic of 
Vietnam. Simply stated, the occurrence of the specific in-
service stressful experiences has been corroborated by 
credible evidence, and further development of the record in 
this regard is not required.  The January 2005 VA examiner 
diagnosed PTSD in accordance with the DSM-IV and associated 
the diagnosis with his claimed in-service stressors.

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for PTSD is warranted. 38 
U.S.C.A. § 5107 (West 2002).

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted. 
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of this 
service connection claim. See 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). In light of the 
determinations reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time. 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


